Citation Nr: 0308464	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  96-30 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Evaluation of migraine headaches, rated as 30 percent 
disabling prior to January 14, 1999.

2.  Evaluation of migraine headaches, currently evaluated as 
50 percent disabling as of January 14, 1999.

3.  Entitlement to service connection for numbness of the 
feet.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to January 14, 1999.


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Attorney at 
Law




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
August 1995.

By an April 1996 RO decision, the veteran's claim of service 
connection for migraine headaches was granted and a 0 percent 
rating was assigned as of August 2, 1995.  Service connection 
for numbness of the feet was also denied by the same RO 
decision.  The veteran appealed the aforementioned claims to 
the Board of Veterans' Appeals (Board); and in a December 
1997 decision, the Board granted an increased rating, to 10 
percent, for the veteran's migraine headaches, as of August 
2, 1995, and denied the claim of service connection.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court) for a higher rating for migraine 
headaches and for service connection for numbness of the 
feet.  In a December 1998 Order, the Court vacated the 
Board's December 1997 decision to the extent that it denied a 
rating in excess of 10 percent for migraine headaches and 
denied service connection for numbness of the feet, and 
remanded the case to the Board for readjudication.  In June 
1999, the Board remanded the claim to the RO for further 
development.  By a September 2000 RO decision, the veteran 
was granted an increased rating to 30 percent as of August 2, 
1995, and an increased rating to 50 percent as of January 14, 
1999, for migraine headaches.  The veteran continues to 
appeal for a higher rating for migraine headaches and for 
service connection for numbness of the feet. 

It is also noted that the veteran was granted TDIU as of 
January 14, 1999, in a September 2000 RO decision.

The following decision addresses the veteran's claim for a 
higher evaluation for migraine headaches.  The claim for 
service connection for numbness of the feet and TDIU are 
addressed in the REMAND portion of the decision. 



FINDINGS OF FACT

1.  From August 2, 1995, to the present, the veteran's 
migraine headaches are very frequent, completely prostrating, 
and productive of severe economic inadaptability.

2.  As of January 14, 1999, the veteran's migraine headaches, 
alone, are not productive of repeated hospitalization or 
marked impairment in employment.


CONCLUSIONS OF LAW

1.  As of August 2, 1995, the criteria are met for a rating 
of 50 percent (and no higher) for migraine headaches.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2002).

2.  Migraine headaches are no more than 50 percent disabling 
as of January 14, 1999.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from December 1982 to 
August 1995.

Service medical records show that the veteran had numerous 
complaints of headaches while in service.  In July 1991, he 
complained of daily headaches for the previous two to three 
weeks.  An assessment of tension headaches was made.  In May 
1993, he complained of headaches for the previous two weeks.  
In August 1993, the veteran was seen for headaches, which 
were centered posteriorly and not relieved with Tylenol or 
Advil.  He stated that the headaches had been going on for 
the last 10 days and lasted three to four hours.  A CT scan 
of the head was within normal limits.  An impression of 
migraine headaches was given.  In February 1995, the veteran 
was given a diagnostic impression of migraines induced by 
stress.  In May 1995, the veteran complained of constant 
headaches, which occurred two to three times a week and 
lasted four to six hours.  An assessment of temporal 
headaches was given.

The veteran underwent a VA general medical examination in 
January 1996, and reported that he had been suffering from 
migraine headaches since 1987.  The diagnosis was a history 
of migraine headaches.

In the veteran's notice of disagreement, he stated that he 
had an average of about one migraine headache per week.  In 
his substantive appeal, the veteran stated the number of 
migraine headaches varied depending on how stressed he was at 
the particular time.  He stated that he sometimes had two to 
three in a week, and sometimes he could go a month without 
having one.

A January 1999 VA primary care note shows that the veteran's 
primary complaint regarded severe headaches.  It was pointed 
out that the veteran had migraine headaches about two to 
three times per week and that such disturbed his employment.  
The assessment was migraine headaches, and it was noted that 
he was to be started on medication. 

A February 1999 VA consultation report reflects that the 
veteran complained of headaches which occurred about 4 times 
per month.  He also said he had symptoms of photophobia. 

A May 1999 private medical record signed by S.R.R., M.D., 
shows that the veteran reported having headaches once or 
twice per week for the last 12 years.  He said he had been on 
medication, which had not been helpful.  

An October 1999 neurological report from White-Wilson Medical 
Center shows that the veteran reported that during military 
service he left work at least once or twice a week due to 
severe headaches.  At that time, he said, his headaches were 
a 5 or 6 out of 10, with 10 being the worst.  Later, after 
service, when working as a recruiter for medical 
professionals, he said he continued to have headaches, and 
had to go home two to three days per week so that he could 
lie down for 6 to 7 hours at a time.  In retrospect, the 
veteran said he would be unable to be successful in a typical 
8 a.m. to 5 p.m. job which did not allow for flexibility in 
taking time off during severe headaches.  He related if he 
had been performing a 40 hour job, he would have missed 
approximately 20 hours of time.  In general, during 
significant headaches, he said, he was unable to work and had 
to lie down in a dark quiet room.  He said his headaches 
worsened during periods of stress.  He also related he had 
increased financial stress following his divorce in 1995.  In 
addition, it was noted he had been unemployed for the past 
year.  He said the headaches were 99 percent left-sided.  He 
said he had related symptoms including photophobia and 
sonophobia.  He said he had used medication, which 
occasionally provided some relief of symptoms.  It was noted 
that headaches may occur twice weekly and lasted 8 to 18 
hours in duration.  Currently, the veteran said his headaches 
had been more intense over the last 1 1/2 years, and were an 8 
out of 10.  He said the headaches involve retro orbital 
stabbing pain with nausea and rare vomiting.  He said that he 
felt that his headaches had caused him to suffer severe 
economic adaptability.  The impression was that the veteran 
had a long history of migraines which appeared to be 
interfering with his daily routine.  With severe attacks of 
migraines, it was opined the veteran was incapacitated to the 
point that he suffered some severe economic adaptability.  

A March 2000 VA social and industrial survey shows that the 
veteran reported that following his service discharge, he 
served as the manager of Allied Health Department.  He said 
he worked there for about three months but had frequent 
headaches, about 1 to 2 times per week, which lasted up to 18 
hours.  When he had a headache, he said, he had to go home 
and lay down in a dark room.  He said he missed up to 20 
hours of work per week and left his job because he was not 
able to keep up.  Sometime thereafter, he said:  his wife 
left him; he was separated from his son; and he experienced 
financial problems.  The veteran pointed out that additional 
stress made his headaches more frequent.  He said he started 
his own business in July 1995 but continued to have migraines 
and lost his business because he could not keep up with the 
demands of work.  Since the middle of 1997, he said, he had 
tried, unsuccessfully, to gain employment.  It was noted that 
the migraine headaches made employment difficult because 
treating such involved taking time off of work so that he 
could lie down.  At the time of the VA survey, the veteran 
was not employed.  He said that he had tried every available 
headache medicine, but was without success.  It was opined 
that the veteran would benefit from an antidepressant as it 
seemed as though part of his difficulty included the loss of 
his job, status, marriage and income, combined with pain. 

II.  Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  This law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
record shows that the veteran was properly notified of the:  
1) April 1996 RO decision which assigned a 0 percent rating 
for his migraine headaches; 2) the June 1999 Board remand 
which directed that further evidentiary development be 
completed, and 3) the September 2000 RO decision which 
granted the veteran a 30 percent rating as of August 2, 1995, 
and a 50 percent rating as of January 14, 1999.  The veteran 
was issued a statement of the case (in June 1996) and a 
supplemental statement of the case (SSOC) (in September 
2000).  The Board concludes that the RO decisions, SOC, SSOC, 
the Board's remand and decision, and letters sent to the 
veteran over the years informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  He was informed of VA's duty 
to notify and the duty to assist.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA has met its duty to inform the 
veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The RO has requested all relevant records, 
including his VA medical records.  Further, the veteran has 
been afforded comprehensive examinations which address the 
severity of his headaches.  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of his claim.  
In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran. 

The SOC and SSOC provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why the evidence on file was insufficient to 
provide a higher rating for migraine headaches.  The veteran 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim were still deficient.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claim.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects the veteran's ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

A 10 percent rating is assigned for migraine headaches, when 
there are characteristic prostrating attacks averaging one in 
2 months over the last several months.  A 30 percent rating 
is assigned for migraine headaches when there are 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
rating is the maximum available rating and is assigned for 
migraine headaches when there are very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptibility.  38 C.F.R. § 4.124 (a), Diagnostic 
Code 8100.

A review of the medical evidence shows that during the 
veteran's period of service, he experienced headaches, at 
least, on a weekly basis (if not more often), most of which 
lasted several hours.  He said his headaches were painful and 
that he was unable to function during such.  If the headaches 
manifested during work, he related he would have to return 
home and retire in a quiet and dark room.  The diagnoses 
included tension headaches and migraines induced by stress.

Post-service medical evidence shows that the veteran reported 
having headaches at least once per week.  He also related 
that his headaches increased when he was under stress.  He 
related that his life became very stressful following his 
divorce in 1995.  VA medical records dated in 1999 show that 
the veteran reported having two to three headaches per week, 
with accompanying symptoms like photophobia.  An October 1999 
neurological report from White-Wilson Medical Center shows 
that the veteran reported being unemployed and reported that 
he had problems in previous jobs because of his headaches.  
Specifically, he indicated he had to often miss work (e.g. 
several days per week) because of headaches.  He related his 
headaches were painful and could last 8 to 18 hours.  The 
impression was a long history of migraines which appeared to 
be interfering with his daily routine.  Further, it was noted 
that with severe attacks of migraines, the veteran was 
incapacitated to the point that he suffered some severe 
economic adaptability.  A March 2000 VA social and industrial 
survey similarly reflects that the veteran had multiple 
headaches per week which lasted up to 18 hours. 

In sum, the claims file shows that since his service 
discharge, the veteran has experienced frequent headaches 
productive of severe economic inadaptability.  He has 
indicated that the headaches manifest from once to four times 
per week, with each headache typically lasting several hours.  
Since service he has had a variety of jobs and he is 
currently unemployed.  His employment difficulties have 
stemmed from missing substantial amounts of time from work 
due to headaches.  It is noted that he has indicated that his 
headache symptoms include pain and photophobia, among other 
things.  The veteran has consistently reported the severity 
of his headaches symptoms in personal statements, and during 
VA and private treatment. 

The Board finds that the criteria for a 50 percent rating 
have been met as of August 2, 1995.  A 50 percent rating is 
warranted as the veteran's headaches are very frequent and 
prolonged.  Specifically, they occur multiple times per week 
and last for long periods of time.  The headaches are 
completely prostrating in that they generally effect his 
ability to function.  38 C.F.R. § 4.124 (a), Diagnostic Code 
8100.  In this regard, it is noted that the veteran has 
reported that he retires to a dark room with the onset of his 
headaches, and that the headaches adversely impacts his 
ability to work.

The Board is in agreement with the veteran that his headaches 
are more severe than evaluated, since the initial rating.  
The evidence, as a whole, confirms what the veteran had been 
contending from the start, namely that his headaches are 
severe and result in severe economic inadaptability.  (It is 
unlikely that the veteran became worse on the date of any 
specific examination report.)  As such, the Board finds that 
there is no basis to have a staged rating in this case.  See 
McGrath v. Gober, 14 Vet. App. 28 (2000); Fenderson v. West, 
12 Vet. App. 119 (1999).  It is concluded that the veteran's 
service-connected headaches are shown to have warranted the 
assignment of a 50 percent rating during the entire course of 
this appeal. 

It is noted that a 50 percent rating is the highest available 
rating under Diagnostic Code 8100.  As such, a schedular 
rating higher than 50 percent is not available, as of January 
14, 1999.




ORDER

An increased rating, to 50 percent, is granted for migraine 
headaches as of August 2, 1995.

A rating higher than 50 percent, as of January 13, 1999, for 
migraine headaches is denied.


REMAND

The issues of entitlement to an extraschedular rating for 
migraine headaches and TDIU prior to January 14, 1999, are 
inextricably intertwined.  In this regard it is noted that 
the veteran's statements regarding:  1) the amount of income 
he received and when he received it and 2) when he stopped 
working are in conflict.  As such, further evidentiary 
development is required prior to resolution of these matters. 

It appears that further evidentiary development is also 
required with regard to the veteran's claim of service 
connection for numbness of the feet.  A review of the record 
reveals conflicting evidence regarding the presence of an 
underlying disease or injury.  As such, the claim should be 
forwarded to an examiner to reconcile this matter.

Accordingly, the case is REMANDED for the following action: 

1.  The RO is requested to contact the 
veteran's last employer and inquire the 
dates of his last employment.

2.  The RO is requested to take 
appropriate measures so that the 
veteran's last monthly wage statement may 
be obtained.

3.  Make arrangements with the appropriate VA 
medical facility for the claims file to be reviewed 
by a neurologist.  The examiner is to provide an 
opinion, based on a review of the entire record as 
to whether there is underlying disease or injury of 
the feet which causes numbness, or, in the 
alternative whether there are just complaints of 
numbness without any underlying disease or injury.  
4.  Following any necessary development, the case 
should be referred to the Director, Compensation 
and Pension Service, to determine whether the 
veteran is entitled to an extraschedular evaluation 
based on migraine headaches.
5.  Thereafter, the claims for service 
connection and TDIU should be reviewed.  
If the benefits being sought by the 
veteran are not resolved to his 
satisfaction, he and his representative 
should be sent a supplemental statement 
of the case.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

